ON MOTION FOR REHEARING
HAWKINS, Judge.
Appellant renews his contention that the evidence does not support the conviction. It was the State’s claim, and so charged in the indictment, that appellant beat deceased with a stick causing a rupture of the lung which resulted in pneumonia which caused death. If we do not misunderstand appellant’s position, it is that the evidence does not with sufficient certainty show that the injury to the lung resulted from the beating inflicted on deceased by appellant. The evidence of the medical experts is to the effect that ordinarily they would not expect to find a rupture of the lung such as was discovered by the autopsy without broken ribs, which *257injury was absent in the present case, but the testimony from some of the physicians was to the effect that such injury to the lungs might occur in the absence of a broken rib. We have re-examined all the testimony again, and find ourselves under the entire record unable to agree with appellant’s contention. The evidence is set out rather fully in our original opinion. It seems useless to repeat it here.
Appellant urges that we reached a wrong conclusion in disposing of the bills particularly discussed originally. They have been examined again in the light of appellant’s motion, and we remain of opinion that they were properly disposed of.
Appellant seems to think his bill of exception No. 46 which was not specifically discussed in our original opinion, exhibits error. It relates to a remark made by a juror during the jury’s deliberation regarding Dr Boguskie, who was a State’s witness, and which remark appellant construes as commendatory of the witness in a way which might have resulted injuriously to appellant, and was in the nature of new evidence. We have examined bill No. 46 in its entirety; it is too long to be set out here even in substance because it incorporates the testimony of jurors on the point involved. The act of the trial court in not sustaining appellant’s claim of misconduct of the jury on the point mentioned is not shown by said bill to have been erroneous.
We find nothing in appellant’s motion leading us to believe the original affirmance was error. The motion, therefore, will be overruled.

Overruled.